Citation Nr: 1027961	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-01 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a dental disorder as 
due to trauma for compensation and treatment purposes.

2.  Entitlement to service connection for residuals of a shrapnel 
wound to the head.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Demetrios G. Orfanoudis, Counsel


INTRODUCTION


The Veteran had active service from February 1951 to February 
1954, to include a tour of duty in the Republic of Korea for 
which he received a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Montgomery, Alabama, dated 
in January 2006, and in Cleveland, Ohio, dated in May 2007.  The 
RO located in Montgomery, Alabama, has jurisdiction of this 
matter.

In June 2008, the Veteran testified at a personal hearing over 
which a Decision Review Office of the RO presided.  A transcript 
of the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a dental disorder as due to 
trauma for compensation and treatment purposes is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the 
residual scar of the left 


frontal scalp, with residual elevation and itching, cannot be 
etiologically dissociated from his period of active service.


CONCLUSION OF LAW

The criteria for service connection for residual scar of the left 
frontal scalp, with residual elevation and itching, have been 
met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for residual scar of the left frontal scalp, with 
residual elevation and itching.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service 
connection, however, there must be medical evidence of a nexus 
between the current disability and the combat injury.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 
9 Vet. App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

In an Appeal To Board Of Veterans' Appeals (VA Form 9) dated in 
January 2008, the Veteran explained that he sustained a shrapnel 
scar to the head and has experienced residuals of that incident, 
to include memory loss.  He explained that during the Korean War, 
he had been assigned to L Company, 5th Regimental Combat Team in 
support of the 2nd Division.  He described that his unit had been 
in a live-fire combat situation, firing at the North Koreans with 
their firing back, when an artillery round exploded and hit the 
ground near him.  He reported being knocked unconscious by the 
noise and the percussion of the explosion and from the shrapnel 
hitting his head.  When regaining consciousness, he was in Posum, 
South Korea, in a medical tent being treated.  A large piece of 
shrapnel was removed from his head, but other smaller pieces were 
left in as it was deemed to be too dangerous to have them 
removed.  He added that he has experienced residuals, to include 
memory loss and neuropathy. 

A review of the Veteran's Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD Form 214) confirms that he 
was awarded a Combat Infantryman Badge and a Korean Service Medal 
with one bronze star.  His most significant duty assignment was 
with an infantry regiment.

In July 2005, the National Personnel Records Center (NPRC) 
indicated that the Veteran's service treatment records are 
unavailable, having been destroyed in a fire at the NPRC in 1973.  
The Board recognizes that there is a heightened obligation to 
assist a claimant in the development of his case, a heightened 
obligation to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the government.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The only 
service treatment records of record is a separation report of 
medical examination dated in February 1954.  The report does not 
show any indication that the Veteran was treated for a shell 
fragment wound. 

In September 2005, the RO contacted the Service Department in an 
effort to obtain morning reports of the Veteran's unit during his 
period of active service.  The RO appears to have used incorrect 
service dates in its request the reports requested were for the 
period from March 2005 to May 2005.  This, clearly, was not the 
Veteran's period of active military service in Korea, and in 
December 2005, the Service Department replied that morning/sick 
reports did not exist after 1974.  The RO made no further 
attempts at obtaining the desired morning/sick reports.

A VA examination report dated in December 2005 shows that the 
Veteran reported sustaining a shrapnel wound to the left frontal 
scalp during his period of active service in Korea.  He described 
that he had gone to a medical tent where a bandage was placed and 
the area was left to heal secondarily.  No sutures were placed at 
the time.  The Veteran indicated that current symptoms included 
itching, and that throughout the years, the wound had extruded 
shrapnel.  The diagnosis was scar of the left frontal scalp, in 
the hairline, that is not visible to the lay person.  There was 
some elevation and itching.  The examiner concluded that this was 
obtained from a shrapnel wound in Korea in 1953.

Having carefully considered the claim in light of the record and 
the applicable law, the Board finds that the evidence of record 
shows that the Veteran sustained a shrapnel wound to the left 
frontal scalp during his period of active service.  In this 
regard, lay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In this case, the Board finds that the lay evidence 
of record, to include the Veteran's statements, describes the 
onset and chronicity of the scar of the left frontal scalp, is 
credible, and is supported by the later diagnosis.  Id.
Further, the medical evidence of record shows that the Veteran 
was diagnosed with scar of the left frontal scalp, in the 
hairline, with some elevation and itching; and the examiner 
concluded that this was obtained from a shrapnel wound in Korea 
in 1953.

The Board recognizes that the competent medical evidence of 
record does not show that the Veteran has residuals of a shrapnel 
wound to the left frontal scalp that are manifested by memory 
loss.  However, the evidence does show that there is a residual 
scar with some elevation and itching.  As such, the Board finds 
that evidence as to the question of whether the Veteran has a 
residual scar of the left frontal scalp, in the hairline, with 
some elevation and itching, that is due to a shrapnel wound in 
service is at the very least in relative equipoise.

Further, there is no negative medical opinion evidence.  Although 
the Board is not required to accept medical authority supporting 
a claim, VA must provide reasons for rejecting that evidence and, 
more importantly, must provide a medical basis other than its own 
unsubstantiated conclusions in support of a determination.  Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 
8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, because the only medical opinion 
evidence supports the Veteran's claim, service connection for a 
residual scar of the left frontal scalp, in the hairline, with 
some elevation and itching, is warranted.  In this regard, the 
Board points out that VA is cautioned  against seeking an 
additional medical opinion where favorable evidence in the record 
is unrefuted, and indicated that it would not be permissible to 
undertake further development if the purpose was to obtain 
evidence against an appellant's claim.  See Mariano v. Principi, 
17 Vet. App. 305, 312 (2003).

While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion, under the benefit of the doubt rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  As such, resolving all reasonable 
doubt in favor of the Veteran, service connection for a residual 
scar of the left frontal scalp, in the hairline, with some 
elevation and itching, is warranted.

ORDER

Service connection for residual scar of the left frontal scalp, 
with residual elevation and itching, is granted.


REMAND

Unfortunately, a remand is required as to the issue of service 
connection for a dental disorder as due to trauma for 
compensation and treatment purposes.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record on which to decide the Veteran's 
claims so that he is afforded every possible consideration.  VA 
has a duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2009).

The Veteran asserts that he sustained a dental injury during his 
period of active service.  During his June 2008 hearing, he 
reported that he lost a number of teeth in an accident that 
occurred in a truck convoy (motor pool) when he hit his mouth on 
the corner of the windshield.  He described that he had been on 
his way to "pick up troops out in the field" and was getting 
ready to get out of the truck when the accident happened.  He 
added that he was sent to a hospital at Fort Rucker and they put 
braces on his teeth.  He explained that this happened just prior 
to his separation from service, and that he was given a letter to 
go to the VA Hospital in Birmingham following his discharge for 
further treatment, but was later not accepted for treatment.   

As noted above, the Veteran's service treatment records are not 
available as a result of a fire at the NPRC in 1973.  The Board 
also notes that there may be morning/sick reports which could 
confirm the incident in service as described by the Veteran.  
While an earlier effort was undertaken by the RO to obtain the 
morning/sick reports of the Veteran's unit, such efforts were 
unsuccessful as the incorrect service dates were used in the 
request.  As such, the Board finds that an additional effort must 
be made to obtain any morning/sick reports of the Veteran's unit 
as to the incident described by the Veteran which resulted in his 
sustaining dental trauma.

Moreover, it does not appear that the Veteran has undergone a VA 
examination so as to determine the nature and etiology of any 
current dental disability.  Pursuant to VA's duty to assist, VA 
will provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA determines it 
is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2009).  A medical examination or medical opinion may be deemed 
necessary where the record contains competent medical evidence of 
a current diagnosed disability, establishes that the Veteran 
suffered an event, injury or disease in service, and indicates 
that the claimed disability may be associated with the 
established event, injury or disease in service.  See Id.  The 
record before VA need only (1) contain competent evidence that 
the Veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be associated 
with the Veteran's active military service.  Duenas v. Principi, 
18 Vet. App. 512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 
79 (2006), it was noted that the third prong of 38 C.F.R. § 
3.159(c)(4)(I), requires that the evidence of record "indicate" 
that the claimed disability or symptoms may be associated with 
service, establishes a low threshold.  See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).  The Board finds that 
the low threshold has been met in this case.  Accordingly, the 
Veteran should be afforded a VA examination to determine if any 
current dental disability is attributable to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC shall contact the appropriate 
service department and request that a search 
for morning/sick reports of the Veteran's 
unit be conducted for the 90 day period prior 
to the date of his discharge (December 1953 
to February 1954) in order to determine 
whether there is evidence that the Veteran 
was treated for dental trauma.  The Veteran 
has reported that he was assigned to L 
Company, 5th Regimental Combat Team in 
support of the 2nd Division.  His DD Form 214 
shows that his most significant duty 
assignment was with Service Company, 136th 
Infantry Regiment, Camp Rucker, Alabama.  All 
efforts to obtain the requested information 
should be documented in the Veteran's claims 
file, and a negative response should be 
provided if the requested determination 
cannot be made, and should be associated with 
the claims file

2.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of any current dental 
disability.  The examiner should review the 
claims file prior to examination of the 
Veteran.  All studies deemed necessary by the 
examiner should be conducted.

The examiner should opine as to whether it is 
at least as likely as not that the Veteran 
has dental disability (to include any damage 
to the jaw) that is etiologically related to 
his period of active service.  In doing so, 
the examiner should acknowledge the Veteran's 
report of a continuity of symptomatology.  
Any opinions expressed must be accompanied by 
a complete rationale.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.   If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, and an 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


